In the
 United States Court of Appeals
              For the Seventh Circuit
                         ____________

No. 06-2576
HEATHER GILLESPIE and ANGELA CINSON,
                                           Plaintiffs-Appellants,
                                v.


TRANS UNION CORPORATION, a Delaware corporation,
                                            Defendant-Appellee.
                         ____________
           Appeal from the United States District Court
      for the Northern District of Illinois, Eastern Division.
          No. 04 C 8299—Matthew F. Kennelly, Judge.
                         ____________
  ARGUED NOVEMBER 30, 2006—DECIDED MARCH 16, 2007
                   ____________


 Before POSNER, KANNE, and EVANS, Circuit Judges.
  EVANS, Circuit Judge. Heather Gillespie and Angela
Cinson (who hoped to represent a class) appeal Judge
Matthew F. Kennelly’s grant of summary judgment in
favor of the Trans Union Corporation on their claims
alleging violations of the Fair Credit Reporting Act
(FCRA). Today we resolve their appeal, which requires
a short journey through an array of statutes (all from
Title 15 of the code) with a numbering system (1681c,
1681c(c)(1), 1681g(a)(1), 1681a(g), and 1681i) that only
a lawyer could love.
2                                                   No. 06-2576

   Trans Union, a consumer reporting agency (CRA),
collects credit information and provides it to businesses
in connection with credit transactions. In particular,
Trans Union (like other CRAs) gathers and reports data
it receives about delinquent accounts. And the reports it
provides, if sprinkled with enough (or in some cases, any)
negative information, guarantee that a person seeking
credit will be turned away. Because this sort of situation
could haunt a credit seeker forever, the FCRA sets a limit
on how long CRAs can disclose negative information in
a consumer report (generally, no longer than 7 years). 15
U.S.C. § 1681c. As a result, when Trans Union receives
data about a delinquent account, that information must
include a “date of delinquency,” which is a date 180 days
after any collection activity, charge to profit and loss, or
similar action has occurred. § 1681c(c)(1). Trans Union
uses the date to generate, for its internal purposes, what
it calls a “purge date,” that is a date when the informa-
tion will be removed from the reports that it issues. Trans
Union does not include the date of delinquency or the
purge date in consumer reports that it sends to third
parties. For our purposes, we will refer to the two dates
collectively as the purge date.1
  In 2004, Cinson and Gillespie asked Trans Union for
their credit histories under § 1681g(a)(1), which states
that “[e]very consumer reporting agency shall, upon
request, . . . clearly and accurately disclose to the con-
sumer: (1) All information in the consumer’s file at the
time of the request . . . .” In response to the requests,
Trans Union gave them consumer reports that revealed
delinquent account information but omitted any mention



1
  Although Trans Union asserts it does not retain the date of
delinquency, we assume, drawing all reasonable inferences in
favor of Gillespie and Cinson, that it keeps the date in its file.
No. 06-2576                                              3

of the purge date. Cinson and Gillespie argue that this
omission violates the FCRA. The question on appeal is
whether the term “file” in § 1681g(a)(1) encompasses
everything in Trans Union’s consumer file, or just mate-
rial included in a consumer report issued to third parties.
  We review a district court’s entry of summary judg-
ment de novo. Summary judgment is proper if no genuine
issue of material fact exists and the nonmovant is entitled
to judgment as a matter of law. We draw all factual
inferences in favor of Cinson and Gillespie. Hrobowski v.
Worthington Steel Co., 358 F.3d 473, 475 (7th Cir. 2004);
Rogers v. City of Chicago, 320 F.3d 748, 752 (7th Cir.
2003).
   Cinson and Gillespie claim the word “file” in
§ 1681g(a)(1) includes the purge date because the broader
definition of “file” from § 1681a(g) applies: “The term
‘file’ . . . means all of the information on that consumer
recorded and retained by a consumer reporting agency
regardless of how the information is stored.” Not so, says
Trans Union—the clear wording plus the legislative
history of § 1681g(a)(1) and the commentary adopted by
the Federal Trade Commission, confirm that only the
information included in a consumer’s credit report must
be disclosed. We recognize that these provisions are
somewhat at odds. However, we think that Trans Union’s
argument must carry the day.
  Section 1681g(a)’s paragraph 1, as we just noted, re-
quires CRAs to disclose all information in the con-
sumer’s “file” at the time of the request. Subsequent
paragraphs, however, list other types of information that
must be revealed as well, including: the name of each
person that received a consumer report; the date, original
payees, and amounts of any checks that form the basis
of an adverse credit entry; and a record of all credit
inquiries during the one-year period before the consumer’s
4                                             No. 06-2576

request. If, as Cinson and Gillespie argue, the word “file”
in paragraph 1 means “all information on the consumer
recorded and retained” by a CRA, then these additional
paragraphs are unnecessary. On the other hand, if the
word “file” in paragraph 1 has a narrower meaning, as
urged by Trans Union, then these other subsections
retain some semblance of relevancy. Because we try to
avoid interpretations of statutes that render words, or
other sections, superfluous, Duncan v. Walker, 533 U.S.
167, 174 (2001); United States v. Chemetco, Inc., 274
F.3d 1154, 1160 (7th Cir. 2001), the plain language of
§ 1681g(a)(1) favors Trans Union.
  For what it’s worth, the FTC’s commentary on
§ 1681g(a)(1) also limits the scope of the term “file” to
material included in a consumer report: “The term ‘file’
denotes all information on the consumer that is re-
corded and retained by a consumer reporting agency that
might be furnished, or has been furnished, in a consumer
report on that consumer.” 16 C.F.R. pt. 600, app. § 603
(emphasis added). This agency interpretation, while not
binding, supports Trans Union’s argument. Cinson and
Gillespie counter that the purge date is a proper part of
a consumer report because the phrase “information . . .
that might be furnished, or has been furnished” allows
for the possibility that Trans Union could supply the date
in the future.
  This argument is not persuasive. A more reasonable
view, as Judge Kennelly observed, would require some
showing—aside from the existence of the purge date in
its file—that Trans Union included similar information
in a consumer report in the past or that it plans to do so
in the future. No such showing has been made.
  Language in the Senate Committee Report discussing
the 1996 amendments to the FCRA also favors Trans
Union. Before 1996, § 1681g(a)(1) required CRAs to provide
No. 06-2576                                                 5

consumers, upon request, with the “nature and substance”
of the information in their files. Congress amended the
“nature and substance” language of § 1681g(a)(1) to make
CRAs disclose “all of the information” in a consumer’s file.
   However, the Committee Report indicates that the
amendment aimed to give consumers better access to
complete copies of their consumer reports: “Section 408
explicitly requires consumer reporting agencies to provide,
upon request, all information in the consumer’s file. The
Committee intends this language to ensure that a con-
sumer will receive a copy of that consumer’s report,
rather than a summary of the information contained
therein.” S. Rep. No. 104-185, at 41 (1995) (emphasis
added). While this legislative history is not dispositive,
it suggests Congress wanted consumers to receive exactly
what Cinson and Gillespie got from Trans Union—com-
plete copies of their consumer reports, not their entire
files in whatever form maintained by the CRA.
  Finally, Cinson and Gillespie argue other parts of the
FCRA show Congress meant to require CRAs to disclose
more than the information in their consumer reports. They
point, for example, to § 1681c, which (as we have dis-
cussed) requires creditors to provide the date of delin-
quency to CRAs along with delinquent account informa-
tion; and to § 1681i, which allows consumers to request
reinvestigation of certain information CRAs get from
their customers. However, the fact that Congress re-
quires creditors to give CRAs dates of delinquency but
does not require that those dates be disclosed (or included
in a consumer credit report) is of no great moment.
Congress, it seems, chose to limit the right to contest
information to material actually contained in consumer
reports. And of course it was free to draw the line as it did.
  The language of § 1681g(a)(1), the FTC’s interpretive
guideline, and the Senate Committee Report all support
6                                          No. 06-2576

Trans Union’s argument that “file” means information
included in a consumer report. We affirm the judgment
of the district court.

A true Copy:
      Teste:

                     ________________________________
                     Clerk of the United States Court of
                       Appeals for the Seventh Circuit




                USCA-02-C-0072—3-16-07